ORDER

PER CURIAM.
Cynthia Stevens appeals the judgment on her convictions for possession of a controlled substance, possession of a chemical with intent to create a controlled substance and possession of drug paraphernalia with intent to manufacture methamphetamine.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Supreme Court Rule 80.25(b).